DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 7, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims filed on December 7, 2021 have been fully considered.  The amendments are successful in overcoming the outstanding grounds of objection and rejection which are withdrawn.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products, and processes of making and using products, are novel and nonobvious over the prior art.  The point of novelty includes the specific structure of 
    PNG
    media_image1.png
    154
    162
    media_image1.png
    Greyscale
.  The closest reference can be considered to be, for example, 
    PNG
    media_image2.png
    212
    216
    media_image2.png
    Greyscale
 which do not have a –CH2-OH substituent on the tricyclic ring.  This structural difference to the claimed compound is not made obvious by the prior art reference.  Support for the claimed processes of using can be found in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN JAE YOO/Primary Examiner, Art Unit 1626